Exhibit 10.21

AMENDMENT NO. 7

AMENDMENT NO. 7, dated as of October 3, 2005 (this “Amendment”), among EMPIRE
RESOURCES, INC., a corporation duly organized and validly existing under the
laws of the State of Delaware (the “Company”); each of the lenders that is a
signatory hereto (individually, a “Bank” and, collectively, the “Banks”); and
JPMORGAN CHASE BANK, N.A., as agent for the Banks (in such capacity, together
with its successors in such capacity, the “Agent”).

The Company, the Banks and the Agent are parties to a Credit Agreement, dated as
of December 21, 2000 (as heretofore modified and supplemented and in effect on
the date hereof, the “Credit Agreement”), providing, subject to the terms and
conditions thereof, for extensions of credit to be made by said Banks to the
Company. The Company, the Banks and the Agent now wish to amend the Credit
Agreement in certain respects and, accordingly, the parties hereto hereby agree
as follows:

Section 1. Definitions. Except as otherwise defined in this Amendment No. 7,
terms defined in the Credit Agreement are used herein as defined therein.

Section 2. Amendment. Subject to the occurrence of the Amendment Effective Date
and effective on such date, the Credit Agreement shall be amended as follows:

2.01.      Section 1.01 of the Credit Agreement shall be amended by deleting the
definition of “Loan Commitment Sub-limit”.

2.02.      The definition of “Commitment” in Section 1.01 of the Credit
Agreement (Definitions) shall be amended by deleting the words “ provided that
in no event shall the aggregate amount of the Commitments to make Loans exceed
the Loan Commitment Sub-limit”.

2.03.      Clause (a) of Section 2.01 of the Credit Agreement shall be amended
by deleting the words “lesser of the Loan Commitment Sub-limit and”.

Section 3. Representations and Warranties. The Company represents and warrants
to the Banks as of the Amendment Effective Date that (x) the representations and
warranties set forth in Section 7 of the Credit Agreement and in Article III the
Security Agreement are true and complete on the date hereof as if made on and as
of the date hereof and as if each reference in said Section 7 to “this
Agreement” included reference to this Amendment No. 7, except (i) changes
resulting from transactions contemplated by or permitted by the Credit
Agreement, and (ii) those applicable to a specific date or period and (y) no
Default has occurred and is continuing.

Section 4. Conditions Precedent. As provided in Section 2 above, the amendments
to the Credit Agreement set forth in said Section 2 shall become effective, as
of October 3, 2005 (the

 


--------------------------------------------------------------------------------



“Amendment Effective Date”), upon (i) the execution of this Amendment No. 7 by
the Company, each of the Banks and the Agent, (ii) the delivery by the Company
of board of director resolutions approving this Amendment No. 7 and the
transactions contemplated herein, in form and substance satisfactory to the
Agent and (iii) the payment by the Company of all fees and expenses due and
owing on such date.

Section 5. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Amendment No. 7 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this Amendment No. 7 by signing any such counterpart. This Amendment
No. 7 shall be governed by, and construed in accordance with, the law of the
State of New York.

 

-2-



 


--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 7 to be
duly executed and delivered as of the day and year first above written.

EMPIRE RESOURCES, INC.

By /s/ Sandra R. Kahn

Name: Sandra R. Kahn

Title: Vice President

JPMORGAN CHASE BANK, N.A.,

as Agent

By /s/ Thomas S. Drake

Name: Thomas S. Drake

Title: Vice President

BROWN BROTHERS HARRIMAN & CO.

By /s/ Kathryn C. George

Name: Kathryn C. George

Title: Managing Director

CITICORP USA, INC.

By /s/ Keith Pallmann

Name: Keith Pallmann

Title: Vice President

JPMORGAN CHASE BANK, N.A.

By /s/ Thomas S. Drake

Name: Thomas S. Drake

Title: Vice President

COOPERATIEVE CENTRALE RAIFFEISEN-

BOERENLEENBANK B.A., “RABOBANK

INTERNATIONAL”, NEW YORK BRANCH

By /s/ Rebecca O. Morrow

Name: Rebecca O. Morrow

Title: Executive Director

By /s/ Eva Rushkevich

Name: Eva Rushkevich

Title: Executive Director

 

 


--------------------------------------------------------------------------------

 